Citation Nr: 0201357	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  95-21 812	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for ankylosing of the 
anterior vertebral body bridging of T11/T12, currently rated 
as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1956, 
and from December 1963 to May 1967.

The procedural history of this claim was outlined previously 
in the Board's July 1999 remand.

The veteran was afforded a travel board hearing before the 
undersigned Member at the Muskogee RO on February 1, 1999.  

By rating decision of July 2001, service connection was 
granted, and a 40 percent evaluation assigned, for lumbar 
degenerative disk disease.  The veteran was also granted 
entitlement to individual unemployability, as well as 
entitlement to basic eligibility to Dependents' Educational 
Assistance.  However, as no notice of disagreement has been 
noted, these issues are not currently before the Board on 
appeal.  

Also, by rating decision of July 2001, the disability at 
issue, a psychophysiological musculoskeletal reaction with 
thoracic paraspinal muscle spasms, was recharacterized as 
ankylosing of the anterior vertebral body bridging of 
T11/T12.  The 30 percent evaluation was continued, and the 
veteran's appeal returned to the Board.

On appeal the veteran appears to raise the issue of 
entitlement to service connection for depression secondary to 
chronic back pain.  While it appears that the appellant also 
canceled a VA examination scheduled to address this disorder, 
there is no evidence of record that this issue was withdrawn 
in writing by the appellant.  Accordingly, while the Board 
will not exercise jurisdiction in the absence of a rating 
decision, and a perfected appeal, this matter is referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's ankylosing of the anterior vertebral body 
bridging of T11/T12, previously characterized as a 
psychophysiological musculoskeletal reaction with thoracic 
paraspinal muscle spasms, is predominantly organic in nature, 
rather than psychological or psychoneurotic in nature.

2.  The veteran's ankylosing of the anterior vertebral body 
bridging of T11/T12, previously characterized as a 
psychophysiological musculoskeletal reaction with thoracic 
paraspinal muscle spasms, is not manifested by a severe 
intervertebral disc syndrome with recurring attacks providing 
only intermittent relief.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for ankylosing of the anterior vertebral body bridging of 
T11/T12, previously characterized as a psychophysiological 
musculoskeletal reaction with thoracic paraspinal muscle 
spasms, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, 4.130, Diagnostic Codes 5288, 5293, 
9423 (2001); 38 C.F.R. § 4.132, Diagnostic Code 9505 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

By rating action of July 1967, service connection was granted 
and a 10 percent evaluation assigned for a 
psychophysiological musculoskeletal reaction with thoracic 
paraspinal muscle spasm.  

In May 1993, the veteran claimed that his service-connected 
disability had increased in severity.  In March 1994, the San 
Diego, California, Regional Office denied the claim finding 
that his psychophysiologic reaction was not productive of 
greater than mild social and occupational impairment.  The 
veteran disagreed with the decision and following the 
issuance of the statement of the case, filed a timely appeal.  

The veteran was afforded a RO hearing in April 1995, at which 
time he complained of constant mid-back pain.  He reported 
using Tylenol.  Thereafter, in June 1995, he was afforded VA 
psychiatric and spinal examinations.  At a VA psychiatric 
examination the veteran did not describe any anxiety, 
depression or emotional conflict as a result of his service-
connected disability; nor did he complain of hallucinations, 
intrusive thoughts, nervousness, paranoia, or symptoms of 
post-traumatic stress disorder.  Upon examination the 
examiner found no primary psychiatric disorder.  

At the VA examination of the spine, the veteran reported 
daily thoracic back pain for which he used Tylenol 3 four 
times per day.  On examination there were no postural 
abnormalities or fixed deformities.  While the veteran 
indicated that his muscles were in spasm at time of the 
examination, the examiner found no evidence of spasm.  The 
examiner palpated the muscles of the paraspinal, thoracic and 
lumbar area, but no spasms could be palpated.  The appellant 
was neurologically normal, and showed normal sensations.  
Examination of the spine was normal.  A diagnosis of 
paraspinal muscle spasm of the thoracic area was noted.  
However, the examiner indicated the veteran's history as 
provided did not mirror the examination findings.  

Social Security records dated January 1993, indicated that 
the veteran suffered from moderately severe peripheral 
neuropathy with pain and vascular changes, possibly due to 
medication overdose of probenecid, and chronic atrial 
fibrillation with hypertension.  

In September 1996, the veteran's claims folder was 
transferred to the Muskogee, Oklahoma Regional Office.  

A February 1997 VA spinal examination did not include an 
evaluation of the appellant's thoracic disorder, and hence, a 
diagnosis pertaining to the thoracic spine was not offered.

At a VA Post-Traumatic Stress Disorder Examination (PTSD) in 
March 1997, the veteran reported complaints of chronic back 
pain from his neck to his lower back, with pain radiating 
laterally from the thoracic spine.  He denied receiving any 
psychiatric care since separating from active duty.  On 
examination the veteran was observed to sit rigidly in his 
chair as if having significant back pain.  Thought content 
was filled with somatic complaints, primarily related to his 
back and his musculoskeletal system.  PTSD was not found, 
however, the examiner reported that the veteran's 
psychophysiological musculoskeletal reaction had 
significantly worsened.  The examiner opined that the veteran 
was more disabled and was having more intense somatic 
complaints.  

A rating action of July 1997 assigned a 30 percent rating for 
a psychophysiological musculoskeletal reaction with thoracic 
paraspinal muscle spasms, effective September 21, 1992.  

A VA outpatient treatment record of March 1998 noted that the 
veteran suffered from osteophytic bridging of the T11 and T12 
anterior vertebral bodies.  In a May 1998 VA outpatient 
treatment record the veteran reported a recent flare up of 
pain; difficulty walking; and back pain with the performance 
of household chores.  Objectively, he was noted to have 
ankylosing of the vertebral body bridging T11/T12 with 
anterior beaking and decreased axial spine mobility.  

Private treatment records from T. E. Trow. M.D., for the 
period of October 1998 to April 1999 are associated with the 
claims folder.  Therein the veteran is noted to have reported 
intractable pain in the mid-thoracic spine which precluded 
him from lying on his back.  He also had occasional bilateral 
radiating sharp pain provoked by certain movements.  He was 
initially assessed with progressive thoracic back pain.  
However, by April 1999, he was assessed with symptomatic 
thoracic ankylosis.  In a letter of January 1999, Dr. Trow 
was of the opinion that the veteran's back disability, which 
included consideration of the appellant's lumbar and thoracic 
spine, justified a higher disability rating.  

As noted, following a February 1999 hearing before the 
undersigned this matter was remanded in July 1999.

In October 1999, the veteran was afforded a VA psychiatric 
examination.  The veteran reported that chronic pain caused 
him to become easily aggravated.  He tried to maintain a good 
attitude about his disability and was able to care for 
himself without assistance.  He reported disruptive sleep 
habits which caused him to become tired and irritable.  Upon 
examination, there was no evidence of psychosis or a thought 
disorder.  His mood was appropriate.  He did have depression, 
but the depression was not severe and appeared secondary to 
chronic pain.  

In October 1999, the veteran was also afforded a VA spinal 
examination.  He reported chronic back pain often radiating 
to his hips.  Additionally, walking, lateral movement, 
twisting, bending, and prolonged standing aggravated his back 
disorder.  X-ray examination of the thoracic spine was 
interpreted to show degenerative changes with bridging 
osteophytes at the T11/T12 level.  The veteran was diagnosed 
with degenerative disk disease of the thoracic spine with 
moderate functional loss.  The examiner specifically found 
that peripheral neuropathy was not related to the thoracic 
spine.  Additionally, the examiner noted that the veteran's 
thoracic spine disability was not psychophysiological but 
only physiological in nature.  

A December 2000 VA outpatient clinic record again noted a 
diagnosis of T11-T12 ankylosis.  Radiological studies from 
November 2000 revealed no significant interval changes since 
the October 1999 study, and a November 2000 thoracic 
computerized tomography (CT) scan revealed no evidence of 
stenosis and little degenerative spurring at all levels.  The 
CT study was not adequate for evaluating the possibility of 
any thoracic disc disease (a non service connected disorder.)

Analysis

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  In this respect, the RO 
attempted to develop the record and obtained post-service 
treatment records.  Subsequent to the Board remand, and by 
letter of August 1999, the RO advised the veteran that 
additional evidence was necessary in support of his claim.  
Additional records were later associated with the veteran's 
claims folder.  The veteran was afforded VA examinations in 
1995, 1997 and 1999.  The veteran's claims folder was 
reviewed by a VA physician in connection with his claim, and 
that review included an opinion addressing the medical 
question central to this appeal.  In so much as it pertains 
to the veteran's claim for an increased rating for 
psychophysiological musculoskeletal reaction with thoracic 
paraspinal muscle spasm, the Board finds that the RO has 
complied with the remand order.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In the rating decision on appeal, statement 
of the case and supplemental statement of the case sent to 
the veteran, he was advised of the laws and regulations 
applicable to his claim as well as the basis for the denial 
of his claim.  The veteran has not identified any additional 
evidence in support of his claim.  Accordingly, the Board 
finds that the duty to assist and notify the veteran has been 
satisfied.  38 U.S.C.A. § 5103A.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the law in effect prior to November 7, 1996, when two 
diagnoses, one organic and the other psychological or 
psychoneurotic, are presented covering the organic and 
psychiatric aspects of a single disability entity, only one 
percentage evaluation will be assigned under the appropriate 
diagnostic code determined to represent the major degree of 
disability. 38 C.F.R. 4.132 (1996).  Therefore, it is 
necessary to determine what is the predominate aspect of the 
veteran's disability. 

Notably, effective November 7, 1996, VA revised the criteria 
for diagnosing and evaluating psychiatric disabilities.  On 
and after that date, all diagnoses of mental disorders for VA 
purposes must conform to Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM-IV).  61 Fed Reg. 52,700 (1996) (codified 
at 38 C.F.R. § 4.125 (2001)).  The new criteria for 
evaluating psychiatric disabilities were codified at the 
newly designated 38 C.F.R. § 4.130.  The new rating criteria 
are sufficiently different from those in effect prior to 
November 7, 1996.  Where, however, the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

Thus, the Board will proceed to analyze the veteran's claim 
for increase under both sets of criteria to determine if one 
is more favorable to him.  See VAOPGCPREC 3-2000; 65 Fed.Reg. 
33,422 (2000).  If an increase is warranted based solely on 
the revised criteria, the effective date of the increase 
cannot be earlier than the effective date of the revised 
criteria.  Id.  

Under the rating criteria in effect prior to November 7, 
1996, a 50 percent rating was for consideration where the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; or when by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Under the revised rating criteria, a 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Codes 9423 (2001).

Based on the evidence the Board finds that the veteran's 
disability is predominantly an organic disorder, rather than 
a psychological or psychoneurotic disorder.  In this respect, 
evidence from the June 1995 VA examination indicated that the 
veteran suffered from no primary psychiatric disorder.  While 
there is evidence from the March 1997 PTSD examination that 
the veteran suffered from more intense somatic complaints 
related to his back pain, a VA examination in October 1999, 
found that the veteran's depression appeared secondary to his 
chronic pain.  Furthermore, the examiner who examined his 
back disability specifically noted that the veteran's 
thoracic spine disability was not psychophysiological but 
only physiological in nature.  Accordingly, as the Board 
finds that the veteran's disability is predominantly organic, 
an increased rating is not warranted under either the old or 
new rating criteria for rating mental disorders.

The Board will now review whether an increased rating is 
warranted under the criteria for rating disabilities of the 
thoracic spine.  

The veteran's disability is currently rated under Diagnostic 
Code 5288, for ankylosis of the dorsal spine.  Under 
Diagnostic Code 5288, a 30 percent rating requires 
unfavorable ankylosis of the dorsal spine.  A 30 percent 
rating is the maximum rating available under that Code.  

Looking at alternative Codes the Board notes that under 
Diagnostic Code 5293, a 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks, 
with intermittent relief.  Based upon a review of the 
evidence, the Board finds, however, that an increased rating 
is not warranted under this Code as well.  In this respect, 
the October 1999 VA examination indicated that the veteran 
suffered from degenerative disc disease of the thoracic spine 
with only moderate functional loss.  There was no evidence of 
severe recurring attacks consistent with a diagnosis of 
severe intervertebral disc syndrome.  Additionally, there is 
no competent medical evidence that the veteran has 
neurological findings consistent with a diagnosis of 
pronounced intervertebral disc syndrome.  Indeed, in October 
1999 the examiner opined that any peripheral neuropathy was 
located in the lumbar region, and was not related to the 
veteran's thoracic disorder.  

Hence, the benefit sought on appeal is denied.

In reaching this decision the Board considered the decision 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), however, as noted 
previously the appellant is receiving the maximum disability 
rating for limitation of thoracic motion.  As such, because 
"the appellant is already receiving the maximum disability 
rating" for limitation of motion, consideration of the 
provisions of DeLuca, (functional impairment due to pain must 
be equated to loss of motion) is not required.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased rating for ankylosing of the anterior vertebral 
body bridging of T11/T12, previously characterized as a 
psychophysiological musculoskeletal reaction with thoracic 
paraspinal muscle spasms, is denied.  


REMAND

In the Board's July 1999 remand the RO was instructed to 
issue a statement of the case pertaining to the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001), and advise the veteran of his appellate 
rights.  To date this has not been done.  

Accordingly, pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999), this issue is remanded to the RO for the following 
action:

The RO shall issue a statement of the 
case pertaining to the issue of 
entitlement to benefits under 38 U.S.C.A. 
§ 1151, and advise the veteran of his 
appellate rights.  This should include 
notice to the veteran that he has 60 days 
from the date that the RO sends the 
statement of the case to perfect his 
appeal.  The Board intimates no opinion 
as to the ultimate outcome of this issue.  
This issue should be certified to the 
Board if and only if the veteran perfects 
an appeal in accordance with the 
provisions of 38 U.S.C.A. § 7105.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



